           Case 8:19-cv-01014-GJH Document 37 Filed 04/07/21 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                   Southern Division


HENRY JAMES CLARKS,                              *

       Plaintiff,                                *
v.                                                           Case No.: GJH-19-1014
                                                 *
PRIVATE MONEY GOLDMINE, et al.,
                                                 *
       Defendants.
                                                 *
*      *       *      *       *       *      *       *       *      *       *      *        *

                          MEMORANDUM OPINION AND ORDER

       Plaintiff Henry James Clarks brought this civil action in the Circuit Court of Maryland

for Prince George’s County on September 26, 2018, ECF No. 1-2, and the case was removed to

this Court on April 4, 2019, ECF No. 1. Plaintiff alleged claims of fraud, breach of contract, and

unjust enrichment against Defendants REI Network L.P. (“REI”), FM 41, Inc. (“FM”), and John

Douglas Smith (collectively, “Website Defendants”) and Defendants Guaranteed Bank Loans,

Larry Scott Loan Company, West End Finance Company, Streamline Loans, Kingdom Financial

Services Nigeria, Glenn Group Loans, and Lonmond Finance Company (collectively, “Contract

Defendants”). ECF No. 15-3; see also ECF No. 30-4. Plaintiff also brought a claim of conversion

against Contract Defendants. ECF No. 15-3

       On September 3, 2019, Website Defendants filed a Motion to Dismiss Amended

Complaint or, in the Alternative, for Summary Judgment. ECF No. 23. The Court granted the

Motion to Dismiss on February 26, 2020, finding Plaintiff’s claims were time-barred, that

Website Defendants were immune from suit under the Communications Decency Act, and that

Plaintiff had failed to meet the particularity requirement for fraud claims. ECF No. 28. However,
          Case 8:19-cv-01014-GJH Document 37 Filed 04/07/21 Page 2 of 3



the Court dismissed the Amended Complaint’s fraud, breach of contract, and unjust enrichment

claims without prejudice, stating that if Plaintiff believed he could file a Second Amended

Complaint curing the defects in the Amended Complaint, he could do so within twenty-one days.

ECF No. 29 at 1. The Court also ordered Plaintiff to proceed with service of process on Contract

Defendants. Id. at 2.

       Plaintiff filed a Motion for Leave to File Second Amended Complaint on March 18,

2020, ECF No. 30, as well as an Amended Motion for Leave that same day, ECF No. 32. The

Court denied both motions on January 7, 2021, finding that Plaintiff had failed to cure the defects

in the Amended Complaint. ECF No. 35; ECF No. 36. Plaintiff’s claims against Website

Defendants thus remained dismissed. Additionally, because it appeared that Contract Defendants

had still not been served despite the Court’s order do to so on February 26, 2020, the Court

ordered Plaintiff to show cause within fourteen days as to why claims against Contract

Defendants should not dismissed pursuant to Federal Rule of Civil Procedure 4(m). ECF No. 36.

Plaintiff has not responded to the Order to Show Cause.

       Rule 4(m) requires a plaintiff to serve a defendant “within 90 days after the complaint is

filed.” If a defendant is not served within that time, “the court . . . must dismiss the action

without prejudice against that defendant or order that service be made within a specified time.”

Id. Under Rule 4(m), “if the plaintiff shows good cause for the failure, the court must extend the

time for service for an appropriate period.” If a plaintiff “has not effected service of process

within ninety (90) days” of filing the complaint, Local Rule 103.8 provides that “the Court may

enter an order asking the party to show cause why the claim should not be dismissed.” See Loc.

R. 103.8 (D. Md. 2018). Local Rule 103.8 also states that “the claim shall be dismissed without

prejudice” if the plaintiff “fails to show cause within” the “time set by the Court.”



                                                   2
          Case 8:19-cv-01014-GJH Document 37 Filed 04/07/21 Page 3 of 3



       Plaintiff does not appear to have served Contract Defendants and has not shown good

cause for the failure. Accordingly, Plaintiff’s claims against Contract Defendants are dismissed

without prejudice for failure to serve process in accordance with Fed. R. Civ. P. 4(m) and Local

Rule 103.8. Because Plaintiff’s claims against both Website Defendants and Contract Defendants

are dismissed, there are no remaining claims in this action.

       For the reasons stated herein, it is hereby ORDERED, by the United States District Court

for the District of Maryland, that:

           1. Plaintiff’s claims against the Contract Defendants are DISMISSED; and

           2. The Clerk SHALL CLOSE the case.




Date: April 7, 2021                                            __/s/________________________
                                                               GEORGE J. HAZEL
                                                               United States District Judge




                                                 3
